Citation Nr: 1635830	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-42 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected chronic prostatitis. 

2.  Entitlement to a rating in excess of 70 percent for service-connected major depressive disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran & witness
ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a 40 percent disability rating for chronic prostatitis, as well as a November 2013 rating decision which increased the Veteran's rating for his major depressive disorder to 70 percent disabling.

The Board notes that the RO informed the Veteran that the November 2013 rating was provisional and thus not final and not yet subject to appeal when he sent in his November 2013 Notice of Disagreement (NOD) with the 70 percent rating for major depressive disorder.  When the Veteran continued to submit copies of his NOD including in December 2014, the RO sent a notice in February 2015 that his time for an appeal had passed as more than a year had passed since the November 2013 rating decision.  Given that the RO informed the Veteran that the November 2013 decision was in fact final and the next RO decision regarding the Veteran's major depressive disorder was not until March 2016, the Board considers the November 2013 Notice of Disagreement to be valid and therefore, as will be described below, the Veteran should be issued a Statement of the Case. 

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In November 2013, the Veteran submitted a claim form for individual unemployabilty, which was subsequently denied in the March 2016 rating decision.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

The Veteran was afforded a Travel Board hearing in July 2016 before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The Board has reviewed the electronic files in the Veterans Benefit Management System (VBMS) and the Virtual VA files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, November 2011 VA Medical Center records note that the Veteran said he was going to a private urologist and had been seen there in the past year.  These private records should be obtained upon remand. 

Next, the Veteran testified at his July 2016 hearing that his symptoms had worsened since his February 2010 examination (which he stated was in 2013, although that was a psychiatric examination) and that he had to change five to six times a day and was on five medications for his prostatitis.  His witness stated that when the Veteran came to his house that within twenty to thirty minutes of being there the Veteran would need to use the bathroom.  While the Veteran actually had a reproductive system examination in September 2015, and the examiner noted no voiding dysfunction, it appears that primary focus was the Veteran's erectile dysfunction as opposed to his prostate disability.  The Board finds that in this instance a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's prostate disability, as his testimony indicates a possible worsening of his prostate disability symptoms.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Finally, as noted above, the Veteran submitted a November 2013 Notice of Disagreement (NOD) in which he disagreed with his 70 percent rating for major depressive disorder.  The RO has not yet issued a Statement of the Case (SOC) as to the issue.  As such, the RO is now required to send the Veteran an SOC as to the issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain any outstanding private treatment records for his chronic prostatitis, including from his private urologist. 

2.  Schedule the Veteran for a VA genitourinary examination.  The examiner should review the claims folder in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report. 

The examiner should identify all symptoms attributable to the Veteran's service-connected chronic prostatitis.  The examiner must discuss whether there is objective evidence that the Veteran has urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials, and if so, how often absorbent materials must be changed. 

The examiner should also address daytime voiding interval, in hours; the number of times per night the veteran awakens to void; and a description of any obstructive symptomatology.  The examiner must indicate the extent, if any, of renal dysfunction; and frequency, if any, of urinary tract infection, to include a description of therapy and management. 

Any indications that the Veteran's complaints of symptomatology are not in accord with physical findings on examination should be directly addressed and discussed in the examination report. 

The examiner must also provide an assessment of the Veteran's functional limitations due to chronic prostatitis, as it may relate to his ability to function in a work setting and to perform work tasks. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached. 

3.  Readjudicate the Veteran's claims for an increased rating for prostatitis and TDIU with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, furnish him and his representative a supplemental statement of the case and afford a reasonable period of time within which to respond thereto.

4.  Issue an SOC to the Veteran and his representative on the issue of an increased rating for major depressive disorder, as required by 38 C.F.R. §§ 19.29-19.30 (2015) and Manlincon, 12 Vet. App. at 240.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




